By the Court:
On the trial of the cause the only question made was as' to the genuineness of the signature of Maria Theodora Pacheco, deceased, to an instrument in writing purporting to be her last will and testament, and propounded for probate as such. Much evidence was adduced upon either side of the controversy, and among other witnesses called was Bobert Crockett, who was sworn and examined for the contestants. He had no personal knowledge concerning the signing of the alleged will of decedent, nor had he ever seen *465her write. Certain exhibits containing genuine writings and signatures of the decedent were, however, shown him, and he was asked if, in his opinion, they were all written by the same hand. The proponent objected to the question on the ground that the witness was not an expert. The witness stated that he had never before been called upon to testify upon the question of the similarity or dissimilarity of handwritings; nor had he ever been employed in making such comparisons, though he had sometimes compared signatures of other persons when disagreements as to their genuineness had arisen in the course of business. The court thereupon overruled the objection of the proponent, who reserved an exception to the ruling. The witness then testified that, in his opinion, the signature of the decedent to the alleged will was not written by the same hand by which the other exhibits were written. In this we think the court below committed an error. The rule is that mere opportunity afforded for observation will not constitute one an expert, or render his mere opinion admissible as evidence; he must have been educated in the business about which he testifies; or it must be first shown that he has acquired actual skill and scientific knowledge upon the subject.
Order refusing to admit the will to probate and order denying proponent a new trial reversed, and cause remanded for a new triaL